Case 1:20-cv-01271-JPH-DLP Document 13-12 Filed 06/08/20 Page 1 of 4 PageID #: 113




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  BARBARA TULLY, KATHARINE BLACK,                    )
  MARC BLACK, SHELLY BROWN,                          )
  DAVID CARTER, REBECCA GAINES,                      )
  JANICE JOHNSON, ELIZABETH KMIECIAK,                )
  CHAQUITTA MCCLEARY,                                )
  KATHERINE PAOLACCI, DAVID SLIVKA,                  )
  DOMINIC TUMMINELLO, and                            )
  INDIANA VOTE BY MAIL, INC., individually,          )
   and on behalf of those similarly situated,        )
                                                     )
                         Plaintiffs,                 )
                                                     )
          -vs-                                       )   Case No. 1:20-cv-01271-JPH-DLP
                                                     )
  PAUL OKESON, S. ANTHONY LONG,                      )
  SUZANNAH WILSON OVERHOLT, and                      )
  ZACHARY E. KLUTZ, in their official                )
  capacity as members of the Indiana                 )
  Election Commission, and                           )
  CONNIE LAWSON, in her official                     )
  capacity as the Indiana Secretary of State,        )
                                                     )
                         Defendants.                 )

                               DECLARATION OF DAVID SLIVKA

         I, David Slivka, after being duly sworn and subject to the penalties for perjury, declare I am over

  the age of eighteen, have personal knowledge of the following matters, would so testify in open court if

  called, and am competent to render this testimony:

         1.      I am a registered voter in Marion County in the State of Indiana. I intend to vote in the

  November 3, 2020 general election (“General Election”).

         2.      As a respiratory therapist, I know the importance of social distancing because COVID-19

  can be transferred through a cough or sneeze, or just by breathing within six feet of another person. At a

  voting center or polling place it would be difficult, if not impossible, to maintain proper social distancing.
Case 1:20-cv-01271-JPH-DLP Document 13-12 Filed 06/08/20 Page 2 of 4 PageID #: 114




  To ensure that no one gets sick or dies from this serious disease, everyone should have the option of

  voting by mail. I would not feel safe voting in person.

         3.       I will be under 65 years of age on November 3, 2020 (“Election Day”). I do not anticipate

  being absent from my county of residence on that day, and I do not intend to work as a precinct election

  officer, a watcher, or a challenger for the General Election. I am not, nor do I intend to be, employed by

  the election board in my county of residence to administer the General Election. I do not anticipate

  being confined to my home on Election Day, or to a health care facility, or a hospital because of a

  personal illness or injury. I do not anticipate caring for an individual confined to a private residence

  because of illness or injury for 12 hours on Election Day.

         4.       I do not suffer from any condition that disables me from performing most of the

  activities of daily living. I do not anticipate being scheduled to work at my regular place of

  employment on Election Day during the entire twelve hours the polls will be open. I resided at

  my current address in November 2018, and I do not anticipate moving my principal residence

  between now and Election Day. I do not anticipate being prevented from voting on Election Day

  due to a religious holiday or other observance. I am not a participant in an address

  confidentiality program. I am not a member of the military or public service officer, and I have

  not been adjudicated a serious sex offender. I do not anticipate being prevented from voting in

  the 2020 general election due to the unavailability of transportation to the polls, and I am able to

  sign my name.

         5.       My overriding goal in this lawsuit is to obtain njunctive relief for myself, the other

  named Plaintiffs, and for members of the proposed class. Above all, I want to be able to safely

  vote by mail in the General Election and I want all members of the proposed Class to have the

  same opportunity.




                                                    2
Case 1:20-cv-01271-JPH-DLP Document 13-12 Filed 06/08/20 Page 3 of 4 PageID #: 115




         6.      Therefore, I share a common goal with all members of the proposed Class: to

  have the option to safely vote by mail and to avoid voting in person, which, due to the possibility

  of contracting COVID-19, may endanger me, my family, poll workers and other people, and

  which would expose all of us to a substantial risk of serious harm.

         7.      I do not believe there is an actual or potential conflict of interest between

  members of the proposed class and myself and the other named Plaintiffs. Even if there were a

  potential conflict, it would be dwarfed by our overwhelming common goal of obtaining safe

  voting by mail for all in the General Election.

         8.      If a Class is certified in this lawsuit, I understand that my lawyers will vigorously

  represent me, all named individual Plaintiffs, and members of the certified Class, so that we will

  all be able to safely vote by mail in the General Election.

         9.      If a Class is certified in this lawsuit, I understand that I may be a representative of

  the Class. I will have the responsibility to fairly and adequately represent the Class and to stay

  engaged with the lawsuit. I will honor and fulfill that responsibility.

         10.     If a Class is certified in this lawsuit, I understand that any settlement would have

  to be approved by the Court. I understand that I will be consulted about any settlement, and

  have a right to express my views about the settlement to the Court.

         11.     This Declaration does not contain all my anticipated testimony in this matter.



  Pursuant to 28 U.S.C. § 1746, I hereby declare under penalties of perjury that the foregoing is

  true and correct.



  _______________________                                _________________________
  Date                                                   David Slivka



                                                     3
Case 1:20-cv-01271-JPH-DLP Document 13-12 Filed 06/08/20 Page 4 of 4 PageID #: 116
